      Case 1:16-cr-00094-LJV-MJR Document 44 Filed 04/09/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                                            -M
                                                                           9 2019


 UNITED STATES OF AMERICA,                                              DlSTRiCTi^


       V.

                                                         16-CR-94
 JOSEPH L. KUROWSKU                                     ORDER


               Defendant.




       The pro se petitioner, Joseph Kurowski, has moved for an award of good time

under 28 U.S.C. § 2241. Docket Item 43. More specifically, he asks the Court to order

the Bureau of Prisons to reduce his sentence by the number of good conduct time days

as that number would be calculated under the amendments to 18 U.S.C. § 3624 in the

First Step Act of 2018. Id.

       Section 102(b)(1)(A) of the First Step Act amends subsection (b)(1) of 18 U.S.C.

§ 3624,

      (i) by striking ", beyond the time served, of up to 54 days at the end of each year
      of the prisoner's term of imprisonment, beginning at the end of the first year of the
      term," and inserting "of up to 54 days for each year of the prisoner's sentence
      imposed by the court,"; [and]

       (ii) by striking "credit for the last year or portion of a year of the term of
       imprisonment shall be prorated and credited within the last six weeks of the

        ^ Although the caption of this criminal case is United States v. Kurowski,
Kurowski has captioned his "motion" "Joseph L. Kurowski, Petitioner v. Warden Lacone-
Fratelli, Respondent." The Court notes, without deciding, that because the relief that
the petitioner seeks is earlier release from incarceration, the proper vehicle would likely
be a habeas petition. Although he purports to bring his motion "under 28 U.S.C.
§ 2241," a habeas corpus statute, he filed this motion on the criminal docket for his
offense of conviction. Because this Court finds that Kurowski's motion should be denied
regardless, this order does not address the appropriate procedural vehicle for the relief
he seeks.
      Case 1:16-cr-00094-LJV-MJR Document 44 Filed 04/09/19 Page 2 of 3




      sentence" and inserting "credit for the last year of a term of imprisonment shall be
      credited on the first day of the last year of the term of imprisonment".

Id. According to Kurowski,"Congress made clear that this change was to be

implemented immediately," and because he is scheduled to be released on May 29,

2019, the recalculation of good time must be done quickly if he is to receive any benefit.

Docket Item 43.

       Section 102(b)(2) of the First Step Act provides the "Effective Date" for this

change:

      The amendments made by this subsection shall take effect beginning on the date
      that the Attorney General completes and releases the risk and needs assessment
      system under subchapter D of chapter 229 of title 18, United States Code.

First Step Act of 2018 § 102(b)(2). Section 101 of the First Step Act establishes the

Attorney General's duty to develop that risk and needs assessment system "[n]ot later

than 210 days after the date of enactment of this subchapter." First Step Act of 2018

§ 101(a). The First Step Act was enacted on December 21, 2018, and 210 days after

that is July 20, 2019. The Attorney General has not yet developed the risk and needs

assessment system under the new law. See Department of Justice Announces First

Step Act Implementation Process (Apr. 8, 2019),

https://wv\/w.justice.gov/opa/pr/department-justice-announces-first-step-act-

implementation-progress (announcing the selection of the Hudson Institute to "assist the

Department as it develops and implements risk and needs assessment tools.").

       Kurowski argues that the Bureau of Prisons nevertheless should apply the

changes in section 102(b)(1)(A) now. He argues that the law is "not a model of perfect

drafting," that "the presence of two different time frames for two different programs

speaks strongly against the interpretation afforded by [sic] the new law by the BOP,"
      Case 1:16-cr-00094-LJV-MJR Document 44 Filed 04/09/19 Page 3 of 3




and "recalculation of good time is a purely ministerial task which the BOP was already

engaging in." Docket Item 43. And he asserts that the changes therefore should apply

before the effective date for those changes in section 102(b)(2).

       Contrary to Kurowski's arguments, however, the effective date for section 102 of

the First Step Act is clear. Section 102(b)(2) explicitly provides that the "amendments

made by this subsection," referring to the amendments in section 101(b)(1)(A), shall

take effect on the date the Attorney General completes and releases the risk and needs

assessment system. That has not yet happened. Therefore, Kurowski's argument that

he should receive an award of good time as calculated under the First Step Act's

amendments before those amendments take effect is not persuasive.


                                     CONCLUSION



       For the reasons stated above, Kurowski's motion is DENIED.

      SO ORDERED.


Dated:       April 9, 2019
              Buffalo, New York



                                             s/Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE
